Citation Nr: 1217472	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  11-27 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970, including service in the Republic of Vietnam for which he earned a Combat Action Ribbon and a Bronze Star with "V" device.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2012, the Veteran appeared at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issue of entitlement to service connection for tinea cruris has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include diagnoses of depression, anxiety, and posttraumatic stress disorder.  After a review of the record, the Board finds that further development is necessary before a decision on the merits may be made.

The Veteran had combat service in Vietnam and the occurrence of stressor events in service is therefore conceded if they are consistent with the circumstances, conditions, and hardships of service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  The Veteran reports psychiatric symptoms for which he has received treatment and the record shows multiple diagnoses, including those of depression, anxiety, and posttraumatic stress disorder.  However, despite two VA examinations, a clear psychiatric analysis of the Veteran's current disability and its cause(s) is lacking.  An additional examination, by a different examiner, should be scheduled on remand.

In addition, the Veteran testified at the February 2012 Video Conference hearing that he has received both group and individual therapy for his psychiatric disability through the Salt Lake City VA Medical Center.  Records of this treatment are not included in the claims file and should be obtained before the scheduling of an examination.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain and associate with the claims file records of the Veteran's group and individual therapy at VA beginning in September 2011.  The Veteran should be asked to report and provide releases for records of any relevant private psychiatric treatment not already of record.  All efforts to obtain these records should be documented for the file.  If, after all due diligence, it is determined that the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

2. After the outstanding treatment records have been associated with the claims file, the Veteran should be afforded an appropriate examination by a psychiatrist or licensed clinical psychologist - other than the provider used for the August 2011 examination - to determine the nature and etiology of his current mental health disability.  The examiner should determine if the Veteran has an Axis I psychiatric disability, to include depression, anxiety, or posttraumatic stress disorder.  For any and all Axis I psychiatric disabilities identified, the examiner should state whether the disability was at least as likely as not (50 percent probability or more) caused or aggravated by the Veteran's military service, to include his combat experience in Vietnam.

In offering the opinion, the examiner is instructed that any stressors or other events described by the Veteran related to his combat experience in Vietnam should be assumed to be accurate.

If PTSD is diagnosed, the examiner should note the specific stressors that the diagnosis is based on.

In rendering an opinion, the examiner is asked to specifically address the significance of:  the history and symptoms provided in the Veteran's written statements; the written statements of his wife and his supervisor; the opinions of Dr. Merrill and the VA examiners; and, the CAPRI records of his inpatient psychiatric treatment in August and September 2011 and the outpatient psychiatric treatment which followed.  If the examiner is unable to access the CAPRI records, a copy of those records should be requested from the RO.

The examiner is asked to state the reason for any and all opinions offered and to include, where helpful, a discussion of the applicable facts and medical principles.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4. After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for the issue on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



